Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Golia, J.), imposed September 27, 1993, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant’s waiver of his right to appeal should not be enforced (see, People v Patterson, 211 AD2d 829; People v Prescott, 196 AD2d 599). Upon review of the defendant’s contentions, we conclude that the denial of youthful offender status was not an improvident exercise of discretion (see, CPL 720.20 [1]) and that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Balletta, O’Brien, Pizzuto and Florio, JJ., concur.